Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouma et al (US 9,176,319 B2).
Regarding claim 1, Bouma et al discloses a scanned aperture holographic video system (Fig. 1-8D), comprising:
a spatial light modulator (2, 2’); 
a first lens (11);
a scanner (14);
a second lens comprising a reflective surface (Fig. 3a, 13); wherein:
the spatial light modulator (2, 2’) is configured to emit light (10) toward the first lens (11); the first lens is configured or imaged to revolve (taking the definition of treat as the most important point or 

Regarding claim 2, the system of claim 1, wherein the spatial light modulator is configured to emit light directly toward the first lens (see Fig. 2a, there is no optical elements between 2, 2’ and 11).

Regarding claim 3, the system of claim 1, wherein the spatial light modulator is configured to emit light indirectly toward the first lens (column 6, lines 54-67, Figs. 8a-d shows optical elements between 2, 2’ and 11).

Regarding claim 4, the system of claim 3, wherein the spatial light modulator (2, 2’) is configured to emit light toward a rotating mirror (14), which redirects the light toward the first lens (Fig. 8a-d).

Regarding claim 5, the system of claim 1, wherein the scanner is substantially located at a Fourier plane for the first lens and substantially located at a Fourier plane for the second lens (column 16, lines 20-34, to achieve Fourier Transform).

Regarding claim 7, the system of claim 1, wherein the scanner is oriented to redirect incoming horizontal light upward toward the second lens (see the light leaving from the first lens 11, reflected by the scanner 14, and then arriving the second lens 13), the second lens is oriented to redirect upward light from the second lens horizontally toward a viewpoint (toward 26 then to a viewer of human eye in an optical coherent tomography described in reference cited section in page 14, in particular the reference “Baumgartner”, further column 1, lines 25-43).



Regarding claim 17, the system of claim 1, further comprising a viewpoint stabilizer for fixing a user’s eyes at a view elevation (column 1, lines 25-43, optical coherence tomography and a micro-level transverse resolution in spectrally-encoded microscopy inherently satisfy the claimed feature).

Regarding claim 21, the system of claim 1, further comprising optics (Fig. 5C, Lens1 and Lens2) between the first lens (11) and the scanner (54).
Further, the system of claim 1, wherein the scanner comprises a regular polygon (see 14),
the regular polygon is centered on the primary axis (see the center of 14 wherein the polygon rotates around).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bouma et al in view of Smithwick et al (US 2018/0046140 A1).
Regarding claim 6, Bouma et al discloses the claimed invention as set forth above except for the scanner comprises large non-revolving galvonometric mirrors.  Smithwick et al discloses the scanner comprising large non-revolving galvanometric mirrors (Fig. 4, 1310).  It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the scanner to be large-non-revolving galvanometric mirrors as taught by Smithwich et al as being motivated to reduce scattering of light due to the 360 degree rotation of the scanner.
Regarding claim 13, the system of claim 1, further comprising a feedback system configured to receive mirror alignment information and to adjust the mirrors ensure that they are always aligned when they pass through the active portion of the display (paras [0075], [0077], [0079]). 

Allowable Subject Matter
Claims 6, 9-11, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the spatial light modulator is configured to revolve or rotate around the primary axis, and in conjunction with the revolving movement of the first lens as set forth in the claimed combination;



Regarding claims 9-11, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the two or more of the interior surfaces of the sides of the regular polygon comprise a reflective area and the regular polygon is configured to rotate around the primary axis as set forth in the claimed combination;
Regarding claims 14, 15 and 20, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the second lens is shaped to have a substantially circular cross section perpendicular to the principal axis as set forth in the claimed combination; 
Regarding claim 16 and 18, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the second lens is substantially conical, ellipsoidal, or parabolic as set forth in the claimed combination; and
Regarding claim 19, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the system further comprising a user rotation platform configured to rotate around the primary axis as set forth in the claimed combination.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/15/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872